— Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the People failed to present legally sufficient evidence to support the convictions for statutory rape, sodomy and sexual abuse in the first degree and endangering the welfare of a minor. There was medical evidence that the nine-year-old victim’s hymen was not intact, that her vaginal opening was twice that of a prepubertal female, that a parasite transmitted only by sexual activity was present, and that the child suffered a pelvic inflammatory disease found only in females who had been sexually active. That evidence was legally sufficient, when considered with the testimony of the victim, to prove the element of penetration (see, People v Groff, 71 NY2d 101; People v Berardicurti, 167 AD2d 840). We further conclude, upon our review of the record, that the jury verdict was not contrary to the weight of credible evidence (see, People v Bleakley, 69 NY2d 490, 495).
The remaining issues were not preserved for our review (see, CPL 470.05 [2]; People v West, 56 NY2d 662, 663; People v Lipton, 54 NY2d 340, 351), and appellate review in the interest of justice is not warranted. (Appeal from Judgment of Onondaga County Court, Burke, J. — Rape, 1st Degree.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.